               Case 18-12491-CSS        Doc 2171      Filed 11/02/20     Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

 In Re:                                            )
                                                   ) Chapter 11
 PROMISE HEALTHCARE GROUP, LLC,                    )
 et al.,                                           ) Case No. 18-12491 (CSS)
                                                   )
 Debtors.                                          ) Jointly Administered

                          NOTICE OF ENTRY OF APPEARANCE
                             AND REQUEST FOR NOTICES

PLEASE TAKE NOTICE, David W. deBruin, 3711 Kennett Pike, Suite 100, Wilmington, DE

19807 represents Renal Treatment Center – West, Inc., a subsidiary of DaVita, Inc. and hereby

enters this Notice of Appearance pursuant to Section 1109(b) of Title 11 of the United States Code

(the “Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and request copies of all notices and pleadings pursuant to Bankruptcy Rule

2002(a). The undersigned requests that all such notices be addressed as follows:

                                 David W. deBruin, Esq. (#4846)
                                  3711 Kennett Pike, Suite 100
                                     Wilmington, DE 19807
                                      Tel: (302) 777-5353
                                      Fax: (302) 777-5299
                                    ddebruin@gawthrop.com


          PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to in the Bankruptcy Rules specified above but also includes without limitation, all

orders and notices of any application, motion, petition, pleading, request, complaint, or demand,

statements of affairs, operating reports, schedules of assets and liabilities, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail, courier service,

hand delivery, telephone, facsimile transmission, telegraph, telex, or otherwise filed or made with

regard to the referenced cases and proceedings therein.
           Case 18-12491-CSS      Doc 2171   Filed 11/02/20   Page 2 of 2




Dated: November 2, 2020                      GAWTHROP GREENWOOD, PC

                                             /s/ David W. deBruin
                                             David W. deBruin, Esq. (#4846)
                                             3711 Kennett Pike, Suite 100
                                             Wilmington, DE 19807
                                             Tel: (302) 777-5353
                                             Fax: (302) 777-5299
                                             ddebruin@gawthrop.com
                                             Counsel for Renal Treatment Center – West,
                                             Inc., a subsidiary of DaVita, Inc.


OF COUNSEL
Timothy M. Swanson, Esq.
Moye White LLP Attorneys at Law
1400 16th Street 6th Floor
Denver, Colorado 80202-1486
Tel: 303 292 2900
Fax: 303 292 4510
Tim.Swanson@moyewhite.com
